Per Curiam:
• This is an appeal by the defendant Joseph H. Sulzbaoher from an brder denying his motion, separately made, to vacate an order for the examination of his codefendant Ulmann, to enable plaintiff to frame a. complaint against both of them.. The record is otherwise in all material respects the same as that presented on the appeal by the defendant Ulmann (121 App. Div. 887), argued and decided herewith, and upon the authority of the decision made on that appeal the order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Houghton, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs,